PER CURIAM.
On careful consideration of the record and briefs, we are of opinion:
.1. That there was no error in permitting the witness Candee to testify that about the time of the alleged forgeries charged in the indictment the defendant bought a wagon from the witness, and stated at the time he so purchased it that he wanted to use it in carrying the mail from Carlton to Choctaw Bluff, as the same bore upon the criminal intent charged in the indictment.
2. That no error was committed in admitting in evidence, over the objection of the defendant, the bid of Joseph Rivers, with the oath of the bidder and bond and oath of sureties thereto attached, as the same was shown by the then undisputed evidence to have been forged by the defendant contemporaneously with the forging of the bid by Samuel Ludgood for which the defendant was indicted.
3. That the eighth count in the indictment upon which the defendant was convicted is a good and sufficient count, as charging the falsely making and forging of an instrument in writing purporting to be an affidavit, of which instrument in writing the jurat formed a part.
The judgment of the Circuit Court is affirmed.